DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted March 8, 2021, has been received. The amendment of claims 1, 8, 11, 18, 22; and cancellation of claims 6, 7, and 17, is acknowledged.
Allowable Subject Matter
Claims 1-5, 8-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a method of controlling a printing process by which a print head prints n image onto a predetermined printable area of a label, the method including effecting relative movement between a timing mark sensor and the label, generation a waveform from an output of the timing mark sensor, during a step of generating a waveform, detecting a change in the waveform, detecting  a first and second edge of the timing mark, effecting relative movement, activing the print head and effecting relative movement.
The cited art, U.S. Patent Pub. 2011/0211895 (“Inaba”), in view of publications cited above, discloses similar methods of printing also including effecting relative movement, detecting a position of a timing mark, and activating a print head.  However, the cited art does not appear to explicitly disclose or suggest detecting a first edge of the timing mark based on the change in the waveform falling below a negative timing mark threshold, and detecting a second edge of the timing mark based on the change in the waveform rising above a positive timing mark threshold; or computing a first point on the waveform where the change in the waveform .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICA S LIN/Primary Examiner, Art Unit 2853